244 F.2d 956
WESTERN UNION TELEGRAPH COMPANY, Appellant,v.Mary Ruth SPARKS, Appellee.
No. 13019.
United States Court of Appeals Sixth Circuit.
April 23, 1957.

Appeal from the United States District Court for the Western District of Kentucky; Brooks, Judge.
Wm. Marshall Bullitt, R. Lee Blackwell, Louisville, Ky., for appellant.
S. J. Stallings, Robert P. Hobson, Woodward, Hobson & Fulton, Louisville, Ky., for appellee.
Before SIMONS, Chief Judge, and ALLEN and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the record, the briefs of the parties, and the arguments of counsel in open court; and it appearing that the jury's award of damages was not excessive; that the instructions given by the district court to the jury properly placed before it the issues in the case, when considered as a whole; and the court being duly advised, Now therefore, it is Ordered, Adjudged and Decreed that the judgment of the district court be affirmed, on the opinion of Judge Brooks overruling appellant's motion to set aside the verdict of the jury and to enter judgment in accordance with appellant's motion for a directed verdict, as reported in D.C., 141 F. Supp. 328, which is hereby adopted as the opinion of this court.